DETAILED ACTION
This communication is a first office action non-final rejection on the merits. Claim(s) 1-20 as originally filed are currently pending and are considered below.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Thermal Control Device” (in Claim 1 Line 10) and “Controller” (in Claim 1 Line 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2).
Regarding Claim 1, Hege discloses a harness for heating and/or cooling a wearer of the harness (Fig. 7 shows a harness 10 combined with coat 200 which reflects heat away from the pet’s body keeping it cooler, according to Column 8 Lines 5-10) comprising: 
An outer cover (harness 10 and top side 204 of coat 200) comprising a harness neck strap (30) and a harness chest strap (34) for securing the harness about the wearer of the harness, An internal surface (bottom side 206 of coat 200) comprising a breathable fabric material (Column 7, Lines 39-46 state that the coat material can comprise cotton which is a breathable fabric1), and 
A plurality of straps arranged over an external surface of the outer cover (Fig. 2 shows a first neck strap 40, second neck strap 42, cross strap 60, and an upper set of girth straps 82 and 84).

    PNG
    media_image1.png
    342
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    497
    245
    media_image2.png
    Greyscale

Figures 2 and 7 from Hege (US 9332734 B1).


Hege, however, fails to explicitly state that the harness comprises at least one sensor attached to the harness chest strap.
Couse teaches a harness with at least one sensor attached to the harness chest strap (Fig. 7 shows wearable device 101 with embedded sensors on harness 701. ¶99 explains that the harness 701 may be worn around animal chest, so that the sensing location 703 and transceiving location 704 will be near animal's chest rather than near animal's neck.).

    PNG
    media_image3.png
    403
    330
    media_image3.png
    Greyscale

Figure 7 from Couse (US 20140275824 A1)


Hege and Couse are in the same field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art of harnesses before the effective filing date of the claimed invention to modify the system of Hege to include at least one sensor attached to the harness chest strap as taught by Couse to provide chest compression rate, depth, chest recoil and other respiratory measurements (¶90).
The Hege-Couse combination discloses the claimed invention. However, the Hege-Couse combination fails to explicitly state a thermal control device configured to cool or heat the wearer of the harness and a controller configured to activate the thermal control device.
Ichigaya teaches a cooling garment comprising a thermal control device configured to cool or heat the wearer of the harness (Fig. 1a shows a cooling suit with four fans (air-blowing means) 50 which provides airflow, according to Column 1 Lines 45-50). 

    PNG
    media_image4.png
    327
    393
    media_image4.png
    Greyscale

Figure 1a from Ichigaya (US 7120938 B2)


Ichigaya further teaches a controller configured to activate the thermal control device (Column 13, Lines 48-52 state that the cooling suit features a controlling means (CPU) for controlling the revolution number of the associated fan based on the temperature detected by the temperature sensor). 
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a thermal control device configured to cool or heat the wearer of the harness with a controlling means for controlling the fans of the cooling suit as in the improvement discussed in Ichigaya in the system of the Hege-Couse combination. As in Ichigaya, it is within the capabilities of one of ordinary skill in the art to add small fans (size of 30 mm.times.30 mm and a thickness on the order of 5 mm, according to Column 5 Lines 17-18) with controlling means (CPU) to the coat of the Hege-Couse combination with the predicted result of adding a thermal control device to the harness assembly as needed in the Hege-Couse combination.


Regarding Claim 2, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the at least one sensor comprises a respiration sensor, a pulse sensor, and/or a temperature sensor.
Couse teaches a system and method for monitoring the health of an animal wherein the at least one sensor comprises a respiration sensor, a pulse sensor, and/or a temperature sensor (¶74: “The health-monitoring system according to some aspects of the disclosure may further include external sensors (e.g., sensors external to the wearable device 101) which interact with or otherwise supplement the sensors of the wearable device 101. In some embodiments, these external sensors may include detachable analog/digital items such as a stethoscope, ultrasound sensor, infrared temperature sensor, pulse oximeter, blood pressure monitoring tool.”).
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya combination to include at least one sensor that comprises a respiration sensor, a pulse sensor, and/or a temperature sensor as taught by Couse to provide a pet owner, veterinarian, or other party with content useful in monitoring the pet's overall condition (¶6). 

Regarding Claim 3, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 2.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the temperature sensor is a cutaneous temperature sensor.
Couse teaches a system and method for monitoring the health of an animal wherein the temperature sensor is a cutaneous temperature sensor (¶98: “Further, metal or metallized probes 610 and 611 may be used to establish probe-to-skin contact for sensors that may be improved with direct skin contact. These types of sensors may include skin temperature sensors, heart rate sensors, and ECG sensors.”). 

    PNG
    media_image5.png
    435
    567
    media_image5.png
    Greyscale

Figures 6A and 6B from Couse (US 20140275824 A1) which show metalized probes 610 and 611. 


Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya combination to have the temperature sensor be a cutaneous temperature sensor as taught by Couse to improve sensor performance as some sensors benefit from probe-to-skin contact (¶98). 
Regarding Claim 4, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the plurality of straps are configured to retain a power supply for the controller, the thermal control device, and/or the at least one sensor.
Couse teaches a system and method for monitoring the health of an animal wherein the plurality of straps are configured to retain a power supply for the controller, the thermal control device, and/or the at least one sensor (Fig. 7 shows that the chest strap is configured to retain wearable device 101. According to Fig. 1, wearable device 101 includes power supply, battery 109, and sensors A-F, 110-115). 

    PNG
    media_image6.png
    441
    521
    media_image6.png
    Greyscale

Figure 1 from Couse (US 20140275824 A1)


Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment (See Ichigaya Column 12 Lines 25-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya combination to have the plurality of straps be configured to retain a power supply for the controller, the thermal control device, and/or the at least one sensor as taught by Couse because doing so allows the device to be wearable upon a collar or harness (¶36).
Regarding Claim 13, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the thermal control device is a cooling device comprising one or more of forced air cooling, evaporative cooling, and conductive cooling.
Ichigaya teaches a cooling garment wherein the thermal control device is a cooling device comprising one or more of forced air cooling, evaporative cooling, and conductive cooling (Fig. 1 shows fans 50 which are forced air cooling. Column 5, Lines 4-6: “the fans 50 are mounted in a manner to cover the associated air outlets, so as to forcibly cause airflows within the spacers 20, respectively.”). 
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya combination to have the thermal control device is a cooling device comprising one or more of forced air cooling, evaporative cooling, and conductive cooling as taught by Ichigaya to provide air-blowing means for forcibly causing an airflow within said airflow passage (Column 1, Lines 48-49).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Milson et al. (US 20070272170 A1), hereinafter referred to as Milson.
Regarding Claim 5, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the thermal control device is contained, at least in part, within a region of the harness neck strap.
Milson teaches a pet jacket wherein the thermal control device is contained, at least in part, within a region of the harness neck strap (Fig. 1 shows that the jacket 1 comprises a neck portion 5 with a pocket 9. ¶17: “These pockets, of course, are designed to receive the cooling or heating elements placed therein, such as gel packs or grain packs, which can be heated or cooled as necessary to provide hot and cold therapies for pets.”). 

    PNG
    media_image7.png
    314
    449
    media_image7.png
    Greyscale

Figure 1 from Milson et al. (US 20070272170 A1).



Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Milson is directed to both a pet harness and a heating or cooling garment for pets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a pet jacket wherein the thermal control device is contained, at least in part, within a region of the harness neck strap as in the improvement discussed in Milson in the system of the Hege-Couse-Ichigaya combination. As in Milson, it is within the capabilities of one of ordinary skill in the art to add a pocket to the neck portion of the strap of the Hege-Couse-Ichigaya combination with the predicted result of neck strap that can contain the thermal control device (the fans from Ichigaya which have a having a size of 30 mm.times.30 mm and a thickness on the order of 5 mm, according to Column 5 Lines 17-18) as needed in the Hege-Couse-Ichigaya combination.

Regarding Claim 11, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the thermal control device comprises one or more heating pads distributed about the harness to conduct heat to the wearer of the harness.
Milson teaches a pet jacket wherein the thermal control device comprises one or more heating pads distributed about the harness to conduct heat to the wearer of the harness (Fig. 1 shows that the jacket 1 includes pockets 9. “These pockets, of course, are designed to receive the cooling or heating elements placed therein, such as gel packs or grain packs, which can be heated or cooled as necessary to provide hot and cold therapies for pets.”). 
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege and Ichigaya are both directed towards a heating or cooling garment. Milson is directed to both a pet harness and a heating or cooling garment for pets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thermal control device comprise one or more heating pads distributed about the harness to conduct heat to the wearer of the harness as in the improvement discussed in Milson in the system of the Hege-Couse-Ichigaya combination. As in Milson, it is within the capabilities of one of ordinary skill in the art to add pockets configured to receive heating pads to the coat of the Hege-Couse-Ichigaya combination with the predicted result of having heating pads distributed about the harness to conduct heat to the wearer of the harness as needed in the Hege-Couse-Ichigaya combination.


Claims 6-9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Thomas et al. (US 11000406 B2), hereinafter referred to as Thomas.
Regarding Claim 6, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the breathable fabric material is a mesh-like material.
Thomas teaches a heating device wherein the breathable fabric material is a mesh-like material (According to the Abstract, the heating device features a substrate that can be formed from polyester, polyimide, and silicone [Column 8, Lines 40-45]. Polyester is a mesh-like material.2).
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the breathable fabric material be a mesh- like material.as in the improvement discussed in Thomas in the system of the Hege-Couse-Ichigaya combination. As in Thomas, it is within the capabilities of one of ordinary skill in the art to use a mesh-like material, like polyester, for the internal surface of the harness of the Hege-Couse-Ichigaya combination with the predicted result of an internal surface comprising a breathable, mesh-like fabric as needed in Hege-Couse-Ichigaya combination.

Regarding Claim 7, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 6.
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the harness comprises one or more hollow spaces between the outer cover and the internal surface, through which air flow for the thermal control device is configured to be blown during operation, such that the air flow exit the hollow spaces through the mesh-like material of the inner surface to impinge upon a skin surface of the wearer of the harness.
Ichigaya teaches a cooling garment comprising one or more hollow spaces (20) through which air flow for the thermal control device (fans 50) is configured to be blown during operation, such that the air flow exit the hollow spaces through the mesh-like material of the inner surface to impinge upon a skin surface of the wearer (Column 1, Lines 58-62: “at least one spacer provided at a predetermined position of a reverse side of said cloth part, so as to ensure an airflow passage between said cloth part and the wearer's body when said cooling suit is worn by the wearer.”). 

    PNG
    media_image4.png
    327
    393
    media_image4.png
    Greyscale

Figure 1a from Ichigaya (US 7120938 B2)



Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have one or more hollow spaces between the outer cover and the internal surface, through which air flow for the thermal control device is configured to be blown during operation, such that the air flow exit the hollow spaces through the mesh-like material of the inner surface to impinge upon a skin surface of the wearer as in the improvement discussed in Ichigaya in the system of the Hege-Couse-Ichigaya-Thomas combination. As in Ichigaya, it is within the capabilities of one of ordinary skill in the art to add hollow spaces between the outer cover and the internal surface of the coat of the Hege-Couse-Ichigaya-Thomas combination with the predicted result of a harness comprising one or more hollow spaces through which would allow airflow to move through the mesh-like material of the inner surface and into the skin surface of the wearer as needed in the Hege-Couse-Ichigaya-Thomas combination.
Regarding Claim 8, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 7.
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the outer cover comprises a layer that restricts airflow passing therethrough, so that substantially all of the air flow through the hollow spaces exits through the mesh-like material and onto the skin surface of the wearer of the harness.
Ichigaya teaches a cooling garment wherein the outer cover comprises a layer that restricts airflow passing therethrough, so that substantially all of the air flow through the hollow spaces exits through the mesh-like material and onto the skin surface of the wearer (Fig. 1 shows that the cooling garment has an outer cloth layer 10 which is made up of high-density cotton in one of its embodiments, see Column 8, Lines 13-15. According to Column 8, Lines 2-7, “The high-density cotton cloth has a higher density of threads so as to thereby extremely reduce the amount of air to be outwardly leaked through between the threads, thereby causing most of the air to pass through the airflow passage up to the air outlet and to be outwardly discharged therefrom.” The airflow passages are the hollow spaces (spacers 20).). 
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the outer cover comprises a layer that restricts airflow passing therethrough, so that substantially all of the air flow through the hollow spaces exits through the mesh-like material and onto the skin surface of the wearer as in the improvement discussed in Ichigaya in the system of the Hege-Couse-Ichigaya-Thomas combination. As in Ichigaya, it is within the capabilities of one of ordinary skill in the art to have the outer portion of the coat of the Hege-Couse-Ichigaya-Thomas combination comprise a high-density cotton material with the predicted result of a layer that restricts airflow from passing therethrough so that all air flowing through the hollow spaces exits through the mesh-like material and onto the skin surface of the wearer of the harness as needed in the Hege-Couse-Ichigaya-Thomas combination.
Regarding Claim 9, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 7.
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the thermal control device is configured to generate cooled air that can be ventilated onto the wearer of the harness through the mesh-like material of the internal surface via the hollow spaces.
Ichigaya teaches a cooling garment wherein the thermal control device is configured to generate cooled air that can be ventilated onto the wearer of the harness through the mesh-like material of the internal surface via the hollow spaces (Figure 1 shows the fans 50 which generate cooled air that flows through the hollow spaces, spacers 20, of the garment. Column 5 Lines 4-6: “the fans 50 are mounted in a manner to cover the associated air outlets, so as to forcibly cause airflows within the spacers 20, respectively.”).
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thermal control device be configured to generate cooled air that can be ventilated onto the wearer through the mesh-like material of the internal surface via the hollow spaces as in the improvement discussed in Ichigaya in the system of the Hege-Couse-Ichigaya-Thomas combination. As in Ichigaya, it is within the capabilities of one of ordinary skill in the art to add small fans to the coat of the Hege-Couse-Ichigaya-Thomas combination with the predicted result of having a thermal control device that generates air that’s ventilated onto the wearer of the harness through the mesh-like material of the internal surface via the hollow spaces as needed in the Hege-Couse-Ichigaya-Thomas combination.
Regarding Claim 14, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the controller is configured to monitor a signal received from the at least one sensor, the signal comprising a vital parameter of the wearer of the harness.
Thomas teaches a heating device wherein the controller (user device 102) is configured to monitor a signal received from the at least one sensor, the signal comprising a vital parameter of the wearer of the harness (Figure 4 shows that heating device 400 comprises temperature sensors 418 which generate a temperature signal that indicates the temperature in the area [Column 14, Lines 42-47]. Figure 4 also shows processing module 402 which can transmit/receive data to/from the user device 102 via the communication module 404 [Column 15, Lines 33-38]. An example of the data that can be transmitted is heating profiles [Column 15, Lines 33-38] which indicate how the heating device operates in response to data acquired from one or more sensors included on the heating device [Column 4, Lines 41-46].). 

    PNG
    media_image8.png
    535
    821
    media_image8.png
    Greyscale

Figure 4 from Thomas et al. (US 11000406 B2).


Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the controller be configured to monitor a signal received from the at least one sensor, the signal comprising a vital parameter of the wearer of the harness as in the improvement discussed in Thomas in the system of the Hege-Couse-Ichigaya combination. As in Thomas, it is within the capabilities of one of ordinary skill in the art to configure the controller of the Hege-Couse-Ichigaya combination in order for it to be able to monitor the temperature signal from the at least one sensor with the predicted result of having a controller that can monitor the vital parameter (temperature, in this case) via a signal received from the at least one sensor as needed in the Hege-Couse-Ichigaya combination.

Regarding Claim 15, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 14.
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the vital parameter comprises one or more of a temperature, a respiration rate, a pulse rate, and a blood oxygen level.
Thomas teaches a heating device wherein the vital parameter comprises one or more of a temperature, a respiration rate, a pulse rate, and a blood oxygen level (Column 14 Lines 42-47: “In some implementations, the temperature sensor 418 may generate a temperature signal that indicates the temperature in the area.” Column 3 Lines 22-24: “In some implementations, the heating device 100 may include one or more sensors (e.g., temperature, orientation, motion, and/or pressure sensors).”).
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art of harnesses before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya-Thomas combination to have the vital parameter comprise one or more of a temperature, a respiration rate, a pulse rate, and a blood oxygen level as taught by Thomas to monitor the temperature in a given area (Column 14, Lines 42-47).

Regarding Claim 20, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the controller is configured to activate the thermal control device based on an input from a user, wherein the input is configured to be received manually and/or remotely.
Thomas teaches a heating device wherein the controller is configured to activate the thermal control device based on an input from a user, wherein the input is configured to be received manually and/or remotely (Column 23 Lines 11-14: “In other implementations, a user device may include additional user inputs, such as buttons, that the user may use to control the heating device 100.” 
Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, and Thomas are both directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art of harnesses before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya-Thomas combination to have the controller be configured to activate the thermal control device based on an input from a user, wherein the input is configured to be received manually and/or remotely as taught by Thomas to allow the user to control the heating device (Column 23 Lines 3-5).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Thomas et al. (US 11000406 B2), hereinafter referred to as Thomas, in further view of Sawicki et al. (US 20070118956 A1), hereinafter referred to as Sawicki.
Regarding Claim 10, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 7. Hege teaches a harness with heating and cooling features, Couse teaches a harness for monitoring bodily temperature, Ichigaya teaches a cooling garment, and Thomas teaches a heating garment. 
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the thermal control device is a convective heater configured to generate heated air that can be ventilated onto the wearer of the harness through the mesh-like material of the internal surface via the hollow spaces.
Sawicki teaches a personal ventilating garment apparatus wherein the thermal control device is a convective heater configured to generate heated air that can be ventilated onto the wearer (Fig. 1 shows a shoulder strap 100 that comprises a ventilation unit 10. ¶60: “It should further be noted the ventilating garment apparatus 10 in accordance with the present invention may also be implemented so that the ventilation unit 10 provides heated air to the air distribution garment 20.”).

    PNG
    media_image9.png
    326
    412
    media_image9.png
    Greyscale

Figure 1 from Sawicki et al. (US 20070118956 A1)

Hege and Couse are in the same field of endeavor of pet harnesses, while Hege, Ichigaya, Thomas, and Sawicki are directed towards a heating or cooling garment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the thermal control device is a convective heater configured to generate heated air that can be ventilated onto the wearer as in the improvement discussed in Sawicki in the system of the Hege-Couse-Ichigaya-Thomas combination. As in Sawicki, it is within the capabilities of one of ordinary skill in the art to substitute the air-cooling fans of the Hege-Couse-Ichigaya-Thomas combination with heated air ventilation units with the predictable result of having a convective heater configured to generate heated air that can be ventilated onto the wearer of the harness through the mesh-like material of the internal surface via the hollow spaces as needed in the Hege-Couse-Ichigaya-Thomas combination.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Thieme (DE 102015009077 A1).
Regarding Claim 12, the Hege-Couse-Ichigaya combination, as shown above, discloses the limitations of Claim 1.
However, the Hege-Couse-Ichigaya combination fails to explicitly state that the outer cover comprises a harness leg strap, and wherein a second at least one sensor is attached to the harness leg strap.
Thieme teaches a cuff wherein at least one sensor is attached to the leg strap (Claims: “the cuff according to one of the preceding claims, characterized in that the cuff has two sensor plates, which are located on the leg directly over the areas of the arteries and transmit data.” Fig. 1 shows leg strap 4 with sensors 2).

    PNG
    media_image10.png
    678
    326
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    515
    336
    media_image11.png
    Greyscale

Figures 1-2 from Thieme (DE 102015009077 A1).

 

Hege and Couse are in the same field of endeavor of pet harnesses. Hege and Ichigaya are directed towards a heating or cooling garment. Couse and Thieme are directed towards systems for monitoring vital parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a harness leg strap wherein a second at least one sensor is attached to the harness leg strap as in the improvement discussed in Thieme in the system of the Hege-Couse-Ichigaya combination. As in Thieme, it is within the capabilities of one of ordinary skill in the art to add a leg strap comprising a second at least one sensor to the outer cover of the harness of the coat of the Hege-Couse-Ichigaya combination with the predicted result of having a harness wherein the outer cover comprises a leg strap with a second at least one sensor attached to it as needed in the Hege-Couse-Ichigaya combination.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Thomas et al. (US 11000406 B2), hereinafter referred to as Thomas, in further view of Arabani et al. (US 20180014512 A1), hereinafter referred to as Arabani.
Regarding Claim 16, the Hege-Couse-Ichigaya-Thomas combination, as shown above, discloses the limitations of Claim 14. Hege teaches a harness with heating and cooling features, Couse teaches a harness for monitoring bodily temperature, Ichigaya teaches a cooling garment, and Thomas teaches a heating garment. 
However, the Hege-Couse-Ichigaya-Thomas combination fails to explicitly state that the controller is configured to compare the vital parameter against a predetermined threshold for the vital parameter and activate the thermal control device when the signal indicates that the vital parameter is beyond the predetermined threshold.
Arabani teaches a method wherein a controller is configured to compare the vital parameter against a predetermined threshold for the vital parameter and activate the thermal control device when the signal indicates that the vital parameter is beyond the predetermined threshold (¶39: “the vest electronics 208 and temperature sensor 316 are able to determine the temperature in the environment of the person being monitored. If for example the temperature in the room 102 of the person being monitored is detected above or below a certain predetermined threshold, the monitoring and detection system 100 may send a signal to the base station 122 to automatically adjust a thermostat for the room 102.”). 
Hege and Couse are in the same field of endeavor of pet harnesses. Hege, Ichigaya, and Thomas are directed towards a heating or cooling garment. Couse and Arabani are directed towards systems for monitoring vital parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the controller be configured to compare the vital parameter against a predetermined threshold for the vital parameter and activate the thermal control device when the signal indicates that the vital parameter is beyond the predetermined threshold as in the improvement discussed in Arabani in the system of the Hege-Couse-Ichigaya-Thomas combination. As in Arabani, it is within the capabilities of one of ordinary skill in the art to configure the controller of the Hege-Couse-Ichigaya-Thomas combination to compare the temperature monitored by the controller to that of a predetermined threshold and activate the thermal control device if it goes beyond said threshold with the predicted result of a controller configured to compare the vital parameter against a predetermined threshold for the vital parameter and activate the thermal control device when the signal indicates that the vital parameter is beyond the predetermined threshold as needed in the Hege-Couse-Ichigaya-Thomas combination. 
Regarding Claim 18, the Hege-Couse-Ichigaya-Thomas-Arabani combination, as shown above, discloses the limitations of Claim 16.
However, the combination fails to explicitly state that the predetermined threshold is configured to be set by an instruction received from a remote input.
Thomas teaches a heating device wherein the predetermined threshold is configured to be set by an instruction received from a remote input (Column 15 Lines 17-22: “As another example, the processing module 402 may detect a user pushing a heating control button (e.g., +/−buttons) and then increment/decrement the heat generated by the heating elements 416 (or temperature setting) based on detection of the button push.”).
Hege and Couse are in the same field of endeavor of pet harnesses. Hege, Ichigaya, and Thomas are directed towards a heating or cooling garment. Couse and Arabani are directed towards systems for monitoring vital parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the predetermined threshold be configured to be set by an instruction received from a remote input as in the improvement discussed in Thomas in the system of the Hege-Couse-Ichigaya-Thomas-Arabani combination. As in Thomas, it is within the capabilities of one of ordinary skill in the art to configure the controller so that the user can set the threshold temperature that activates the thermal control device of the Hege-Couse-Ichigaya-Thomas-Arabani combination with the predicted result of having a predetermined threshold that is configured to be set by an instruction received from a remote input as needed in the Hege-Couse-Ichigaya-Thomas-Arabani combination.
Regarding Claim 19, the Hege-Couse-Ichigaya-Thomas-Arabani combination, as shown above, discloses the limitations of Claim 18.
However, the Hege-Couse-Ichigaya-Thomas-Arabani combination fails to explicitly state that the remote input is an input from an application on a mobile computing device.
Thomas teaches a heating device wherein the remote input is an input from an application on a mobile computing device (Column 15 Lines 38-41: “The processing module 402 can also receive instructions/commands from the user device 102 (e.g., user-input instructions), such as instructions to increase/decrease heating.”).
Hege and Couse are in the same field of endeavor of pet harnesses. Hege, Ichigaya, and Thomas are directed towards a heating or cooling garment. Couse and Arabani are directed towards systems for monitoring vital parameters. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the remote input be an input from an application on a mobile computing device as in the improvement discussed in Thomas in the system of the Hege-Couse-Ichigaya-Thomas-Arabani combination. As in Thomas, it is within the capabilities of one of ordinary skill in the art to configure the controller of the Hege-Couse-Ichigaya-Thomas-Arabani combination to input the predetermined threshold to the thermal control device with the predicted result of having the remote input is an input from an application on a mobile computing device as needed in the Hege-Couse-Ichigaya-Thomas-Arabani combination.



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hege (US 9332734 B1) in view of Couse (US 20140275824 A1) in further view of Ichigaya (US 7120938 B2) in further view of Thomas et al. (US 11000406 B2), hereinafter referred to as Thomas, in further view of Arabani et al. (US 20180014512 A1), hereinafter referred to as Arabani,  in further view of Menkes et al. (US 10440938 B2), hereinafter referred to as Menkes.
Regarding Claim 17, the Hege-Couse-Ichigaya-Thomas-Arabani combination, as shown above, discloses the limitations of Claim 16. Hege teaches a harness with heating and cooling features, Couse teaches a harness for monitoring bodily temperature, Ichigaya teaches a cooling garment, Thomas teaches a heating garment, and Arabani teaches a system for monitoring temperature. 
However, the Hege-Couse-Ichigaya-Thomas-Arabani combination fails to explicitly state that the predetermined threshold is a default value based on a species of the wearer of the harness.
Menkes teaches a collar for monitoring vital sign wherein the predetermined threshold is a default value based on a species of the wearer of the harness (Figure 3 shows a collar 10 which contains a processor 40. Column 15 Line 64-Column 16 Line 1 state that the processor 40 “may be programmed to compare data received from the sensor elements to threshold levels of respiration rate, heart rate, temperature, movement, blood pressure, and/or other physiological data.” Column 16 Lines 6-11 state that the processor 40 “may have access to its own data comparing the physiological data of a particular vital sign or combination of vital signs to the average vital sign data for pets of that species, that breed and that geographical location, taking into consideration the ambient temperature and the medical history of the pet.”). 

    PNG
    media_image12.png
    406
    717
    media_image12.png
    Greyscale

Figures 2-3 from of Menkes et al. (US 10440938 B2).


Hege and Couse are in the same field of endeavor of pet harnesses. Hege, Ichigaya, and Thomas are directed towards a heating or cooling garment. Couse, Arabani, and Menkes are directed towards systems for monitoring vital parameters. Therefore, it would have been obvious to one of ordinary skill in the art of harnesses before the effective filing date of the claimed invention to modify the system of the Hege-Couse-Ichigaya-Thomas-Arabani combination to have the predetermined threshold be a default value based on a species of the wearer of the harness as taught by Menkes to allow the pet owner or veterinarian to know when a vital sign exceeds a threshold level (Column 15 Lines 60-64). 










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Couse et al. (US 11330797 B2) discloses a method and system for the continuous monitoring of animal physiology and behavior through the use of a smart body worn animal harness.
Guttman et al. (US 20180317572 A1) discloses a personal air-conditioning system and method.
Van Oudenallen et al. (US 9956112 B2) discloses a device for warming a human body.
Arabani et al. (US 20180014512 A1) discloses a method that provides a wearable device compatible with and worn by an animal.
Buehner (US 20080110414 A1) discloses an animal garment that includes a first layer of temperature controlling fabric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA A ALMEIDA BONNIN whose telephone number is (571)272-0708. The examiner can normally be reached M-F 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on 5712724417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.A./Examiner, Art Unit 4186                                                                                                                                                                                                        
/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Source: Knapp, Ken. “How to Pick the Most Breathable Fabrics.” REI, REI, https://www.rei.com/learn/expert-advice/how-to-pick-the-most-breathable-fabrics.html.
        2 Source: Sewport, Support Team. “What Is Mesh Fabric: Properties, How Its Made and Where.” Sewport, Sewport, 20 Mar. 2019, https://sewport.com/fabrics-directory/mesh-fabric#:~:text=In%20almost%20every%20case%2C%20mesh,materials%20like%20polyester%20and%20nylon.